DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant’s amendment, filed March 10, 2022, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new reference of Rowell et al (US 2018/01022591).

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1 – 2, 11 – 13, 15 – 16 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann et al (US 2020/0191848) in view of Ravid et al (US 2012/0230444) in view of Fang et al (US 2014/0044213) and further in view of Rowell et al (US 2018/01022591).

           Re claims 1 and 15, Grossmann teaches of a test method, implemented by a transmit device (#130, Fig.8), wherein the test method comprises: transmitting a first plurality of signal sequences using a transmit antenna array (#132, Fig.8), wherein the first signal sequences are orthogonal to each other (N orthogonal sequences, Paragraph 0105); obtaining, from a test device (DUT, Fig.8), a channel estimate of each of the first signal sequences (#214, Fig.10 and Paragraph 0105) after each of the first signal sequences pass through a respective channel (H, Fig.8); adjusting an initial test signal (#216, orthogonal sequences, Fig.10) based on the channel estimate (Paragraph 0152) to obtain a target test signal (precoded orthogonal sequences, #217, Fig.10), wherein the target test signal comprises a second plurality of signal sequences (#216, orthogonal sequences, Fig.10), wherein adjusting the initial test signal comprises separately performing calibration on the initial test signal based on the channel estimate (calibration, Fig.10); and transmitting the target test signal using the transmit antenna array (#132, Fig.8). However, Grossmann does not specifically teach of the channel estimate being a phase offset. Grossmann does not specifically teach of the target test signal being in-phase superposed. Grossmann does not specifically teach of the transmitting the target test signal using the transmit antenna array satisfies the condition d < 2D2/λ, wherein the D is an array aperture of the transmit antenna array, wherein the λ is a wavelength of the target test signal, and wherein the d is a distance between the transmit antenna array and a receive antenna of the test device.
          Ravid teaches of a test method, implemented by a transmit device (#24A, Fig.1), wherein the test method comprises: transmitting a first plurality of signal sequences (sequences, Paragraph 0080) using a transmit antenna array (#44, Fig.1); obtaining, from a test device (#24B, Fig.1), a phase offset of each of the first signal sequences after each of the first signal sequences pass through a respective channel (equation 7 and 8); adjusting an initial test signal based on the phase offset to obtain a target test signal (Paragraphs 0084 and 0085) and transmitting the target test signal using the transmit antenna array (Paragraph 0085).
           Fang teaches of a beamformed signal transmitted by a transmit antenna array being in-phase superposed at the receiver end (Paragraph 0003).
           Rowell teaches of transmitting the target test signal using the transmit antenna array and satisfying the condition d < 2D2/λ, wherein the D is an array aperture of the transmit antenna array, wherein the λ is a wavelength of the target test signal, and wherein the d is a distance between the transmit antenna array and a receive antenna of the test device (Paragraphs 0024 – 0027 and 0047 – 0051).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel estimate being a phase offset for providing a phase correction to the transmitted signal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the target test signal being in-phase superposed for increasing the signal to noise ratio. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transmitting the target test signal using the transmit antenna array and satisfying the condition d < 2D2/λ to successfully simulate far field conditions.

           Re claims 2 and 16, Grossmann, Ravid, Fang and Rowell teach all the limitations of claim 1 as well as Ravid teaches of wherein the phase offset, the initial test signal, and a signal sequence of the target test signal are according to the following equation:    
    PNG
    media_image1.png
    29
    137
    media_image1.png
    Greyscale
 
wherein Sk is a kth signal sequence in one of the second signal sequences in the target test signal, wherein St is the initial test signal, wherein Δφk is a phase offset that is of the kth signal sequence and that is generated after the kth signal sequence passes through a channel, and wherein k is not greater than a quantity of the first signal sequences (See paragraphs 0065 – 0066 and 0084 – 0088).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the signal sequence of the target test signal to be according to the equation:    
    PNG
    media_image1.png
    29
    137
    media_image1.png
    Greyscale
 for providing the phase correction at the transmitter.

           Re claims 11 and 19, Grossmann teaches of further comprising transmitting the first signal sequences simultaneously using the transmit antenna array (#212, Fig.10).  

           Re claims 12 and 20, Grossmann teaches of further comprising transmitting the target test signal simultaneously using the transmit antenna array, wherein the target test signal comprises the first signal sequences (#217, Fig.10).  

           Re claim 13, Grossmann, Ravid, Fang and Rowell teach of a test method, implemented by a test device, wherein the test method comprises: receiving a first signal using a receive antenna, wherein the first signal is a first channel response of a first plurality of signal sequences from a transmit device using a transmit antenna array, and wherein the first signal sequences are orthogonal to each other; determining, based on the first signal, a phase offset of each of the first signal sequences after each of the first signal sequences pass through a respective channel; sending the phase offset to the transmit device; receiving a second signal using the receive antenna, wherein the second signal is a second channel response of a target test signal, wherein the target test signal comprises a second plurality of signal sequences; superposing the target test signal in-phase; and calculating a signal indicator of the transmit device based on the second signal (#219, Fig.10), wherein the transmit antenna array comprises an array aperture D, wherein the target test signal comprises a wavelength λ, and wherein a distance d between the transmit antenna array and a receive antenna of the test device satisfies the condition d < 2D2/λ (see claim 1).
           Claims 3, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann, Ravid, Fang and Rowell in view of Huynh et al (US 2014/0273873).

           Re claims 3 and 17, Grossmann, Ravid, Fang and Rowell teach all the limitations of claims 1 and 15 as well as Grossmanm teaches of obtaining, from the test device, an attenuation amplitude of each of the first signal sequences after each of the first signal sequences passes through the respective channel; and adjusting the received target test signal based on an phase offset and the attenuation amplitude on a beamformer (no attenuation, zero phase, Paragraph 0090).  However, Grossmann, Ravid, Fang and Rowell do not specifically teach of adjusting the initial test signal to obtain the target test signal based on the phase offset and the attenuation amplitude.
            Huynh teaches of obtaining, from the test device (DUT, Fig.5), an attenuation amplitude of each of the first signals (#132, Fig.5 and Paragraphs 0056 – 0057) after each of the first signal sequences passes through the respective channel (channel H, Paragraph 0057); and adjusting (from #138 and through #201a, Fig.5 and Paragraph 0057) the initial test signal (#111a, Fig.5) to obtain the target test signal (#131, Fig.5) based on the phase offset (#136, Fig.5) and the attenuation amplitude (#132, Fig.5) (Paragraphs 0056 – 0058).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have also adjusted the initial test signal to obtain the target test signal based on an attenuation amplitude to remove the influence of the chamber's propagation characteristic both in phase and amplitude.

           Re claim 14, Grossmann, Ravid, Fang and Rowell teach all the limitations of claim 13 as well as Grossmanm teaches of obtaining, from the test device, an attenuation amplitude of each of the first signal sequences after each of the first signal sequences passes through the respective channel; and adjusting the received target test signal based on an phase offset and the attenuation amplitude on a beamformer (no attenuation, zero phase, Paragraph 0090).  However, Grossmann, Ravid, Fang and Rowell do not specifically teach of determining, based on the first signal, an attenuation amplitude of each of the first signal sequences after each of the first signal sequences pass through the respective channel; and sending the attenuation amplitude to the transmit device.  
           Huynh teaches of determining, based on the first signal, an attenuation amplitude (magnitudes, Paragraph 0057) of each of the first signals (#131, Fig.10) after each of the first signals pass through the respective channel (channel H, Paragraph 0057); and sending the attenuation amplitude to the transmit device (#201a, Fig.5 and Paragraph 0057).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sent a determined attenuation amplitude to the transmit device to remove the influence of the chamber's propagation characteristic both in phase and amplitude.

           Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann, Ravid, Fang, Rowell and Huynh in view of Obara et al (US 2018/0109305).

           Re claims 4 and 18, Grossmann, Ravid, Fang, Rowell and Huynh teach all the limitations of claims 3 and 17 as well as Ravid teaches of wherein the phase offset, the initial test signal, and a signal sequence of the target test signal are according to the following equation:    
    PNG
    media_image1.png
    29
    137
    media_image1.png
    Greyscale
 
wherein Sk is a kth signal sequence in one of the second signal sequences in the target test signal, wherein St is the initial test signal, wherein Δφk is a phase offset that is of the kth signal sequence and that is generated after the kth signal sequence passes through a channel, and wherein k is not greater than a quantity of the first signal sequences (See paragraphs 0065 – 0066 and 0084 – 0088).  Huynh further teaches of an attenuation amplitude that is generated after the transmitted signal passes through a channel (Paragraphs 0056 – 0057), where an amplitude factor will either have the magnitude increased (amplified) or decreased (attenuated) (Paragraph 0056).  However, Grossmann, Ravid, Fang, Rowell and Huynh do not specifically teach of wherein the phase offset, the attenuation amplitude, the initial test signal, and a signal sequence of the target test signal are according to the following equation: 
    PNG
    media_image2.png
    53
    141
    media_image2.png
    Greyscale

          Obara teaches of a multiplication of an amplitude factor and a phase offset factor to the transmit signal (Paragraph 0065). One skilled in the art would have recognized that the amplitude factor could mathematically take the form of 1/α to express the attenuation amplitude.
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the signal sequence of the target test signal to be according to the equation:    
    PNG
    media_image1.png
    29
    137
    media_image1.png
    Greyscale
 for providing the phase correction at the transmitter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an attenuation amplitude as described by Huynh to further remove the influence of the chamber's propagation characteristic in amplitude. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mathematically adjusted the initial test signal by multiplying the initial test signal with the amplitude factor so as to be able to generate the target test signal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the amplitude factor take the form of 1/α to express the attenuation amplitude, since it has been held that manipulating mathematically a value in a different form to reach the same results would involve only routine skill in the art. 

           Claim 5 – 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grossmann, Ravid, Fang and Rowell in view of Chung et al (US 2011/0286440).

           Re claim 5, Grossmann, Ravid, Fang and Rowell teach all the limitations of claim 1 as well as Grossmann teaches of further comprising selecting the first signal sequences from an orthogonal sequence (N orthogonal sequences, Paragraph 0105). However, Grossmann, Ravid, Fang and Rowell do not specifically teach of wherein the orthogonal sequence is an m sequence.  
           Chung teaches of an orthogonal sequence such as an m sequence, Golden sequence, Walsh sequence and a Kasami sequence (Paragraph 0104).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the orthogonal sequence to be an m sequence for its correlation properties.

           Re claim 6, Grossmann, Ravid, Fang and Rowell teach all the limitations of claim 1 as well as Grossmann teaches of further comprising selecting the first signal sequences from an orthogonal sequence (N orthogonal sequences, Paragraph 0105). However, Grossmann, Ravid, Fang and Rowell do not specifically teach of wherein the orthogonal sequence is an golden sequence.  
           Chung teaches of an orthogonal sequence such as an m sequence, Golden sequence, Walsh sequence and a Kasami sequence (Paragraph 0104).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the orthogonal sequence to be a golden sequence for its cross-correlation properties.

           Re claim 7, Grossmann, Ravid, Fang and Rowell teach all the limitations of claim 1 as well as Grossmann teaches of further comprising selecting the first signal sequences from an orthogonal sequence (N orthogonal sequences, Paragraph 0105). However, Grossmann, Ravid, Fang and Rowell do not specifically teach of wherein the orthogonal sequence is an walsh sequence.  
           Chung teaches of an orthogonal sequence such as an m sequence, Golden sequence, Walsh sequence and a Kasami sequence (Paragraph 0104).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the orthogonal sequence to be a walsh sequence for synchronous for optimal performance in a synchronous system.

           Re claim 10, Grossmann, Ravid, Fang and Rowell teach all the limitations of claim 1 as well as Grossmann teaches of further comprising selecting the first signal sequences from an orthogonal sequence (N orthogonal sequences, Paragraph 0105). However, Grossmann, Ravid, Fang and Rowell do not specifically teach of wherein the orthogonal sequence is a kasami sequence.  
           Chung teaches of an orthogonal sequence such as an m sequence, Golden sequence, Walsh sequence and a Kasami sequence (Paragraph 0104).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the orthogonal sequence to be a kasami sequence for its very low crosscorrelation.

           Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grossmann, Ravid, Fang and Rowell in view of Choi et al (“On the Design of LAS Spreading Codes”, University of Southampton, IEEE, 2002).

           Re claim 8, Grossmann, Ravid, Fang and Rowell teach all the limitations of claim 1 as well as Grossmann teaches of further comprising selecting the first signal sequences from an orthogonal sequence (N orthogonal sequences, Paragraph 0105). However, Grossmann, Ravid, Fang and Rowell do not specifically teach of wherein the orthogonal sequence is a LAS sequence.  
           Choi teaches of an orthogonal sequence such as an m sequence, Golden sequence, a Kasami sequence (Page 2172, Col 1) and a LAS code sequence (Abstract).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the orthogonal sequence to be a LAS code sequence for its Interference Free Window (IFW), where interference is suppressed.

           Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grossmann, Ravid, Fang and Rowell in view of Kishigami et al (US 2015/0204966).

           Re claim 9, Grossmann, Ravid, Fang and Rowell teach all the limitations of claim 1 as well as Grossmann teaches of further comprising selecting the first signal sequences from an orthogonal sequence (N orthogonal sequences, Paragraph 0105). However, Grossmann, Ravid, Fang and Rowell do not specifically teach of wherein the orthogonal sequence is a Golay sequence.  
           Kishigami teaches of an orthogonal sequence such as an m sequence and a Golay sequence (Paragraph 0060).  
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the orthogonal sequence to be a golay sequence for applications that require high bit rates and large sequence lengths.
 
Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633